Exhibit 12.1 CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Earnings Loss from operations before Income Taxes $ (300 ) $ (326 ) $ (610 ) $ (776 ) Fixed Charges 473 477 938 947 Total Earnings $ 173 $ 151 $ 328 $ 171 Fixed Charges Interest Expense $ 463 $ 464 $ 919 $ 920 Amortization of Debt Costs 8 11 16 23 Interest Element of Rentals 2 2 3 4 Total Fixed Charges $ 473 $ 477 $ 938 $ 947 Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the three months ended June 30, 2007 and 2006 were insufficient to cover fixed charges by $300 and $326, respectively. Earnings for the six months ended June 30, 2007 and 2006 were insufficient to cover fixed charges by $610 and $776, respectively. As a result of such deficiencies, the ratios are not presented above.
